Citation Nr: 0302875	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  95-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for shigella dysentery.

(The issue of entitlement to an increased evaluation for 
hypertension will be the subject of a later decision)

(The issue of entitlement to service connection for a lower 
back disability is being held in abeyance and will be the 
subject of a post-development decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from July 1956 to April 
1961 and from April 1962 until July 1977.  This appeal arises 
before the Board of Veterans' Appeals from a decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for hypertension 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

With respect to the claim for service connection for a lower 
back disability, the Board notes that the RO denied the 
veteran's claim in July 2002.  He indicated his disagreement 
by correspondence dated in August 2002.  The RO has not yet 
issued a statement of the case as to this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, the 
issue is being deferred until the above-referenced Board 
development is completed. 


FINDING OF FACT

In November 2000, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning 
entitlement to service connection for shigella dysentery.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issue of service 
connection for shigella dysentery.  38 U.S.C.A. § 7105(b)(2) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  In a statement 
received by the RO in November 2000, the veteran stated he 
wished to cancel his appeal in the claim for service 
connection for shigella dysentery, but continue his other 
claim.  As the appellant has withdrawn his appeal as to the 
issue of service connection for shigella dysentery, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  Accordingly, the Board 
does not have jurisdiction to review this issue and it is 
dismissed.


ORDER

The appeal concerning service connection for shigella 
dysentery is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



